                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MASOUD AGHILI,

                   Plaintiff,                             4:19CV3017

      vs.
                                                            ORDER
DONALD NEUFELD, Associate
Director, Nebraska Service Center, U.S.
Citizenship and Immigration Services;

                   Defendant.


      IT IS ORDERED that the motion to withdraw filed by Douglas R. Semisch,
as counsel of record for Defendant, (Filing No. 13), is granted.


      Dated this 11th day of July, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
